Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
112(f) Interpretation
Applicant claims amendments (claim 1) filed (10/19/2022) have been carefully considered. After carefully reviewing applicant amendments and 35 USC 112f guidance, applicant amendments are sufficient to overcome 112(f) Interpretation.
35 USC 101 Rejection 
Applicant claims amendments (claims 1-14) filed (10/19/2022) have been carefully considered.  After carefully reviewing applicant amendments and 35 USC 101 guidance, amendments are sufficient to overcome grounds of rejection.
35 USC 103 Rejection 
Applicant claims amendments (claims 1-14) filed (10/19/2022) have been carefully considered.   Applicants arguments filed on (10/19/2022) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 & 11-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Choi et al. (U.S. Publication 2018/0033173)
As to claims 1 & 13-14, Choi discloses a display (402, Fig. 4B & [0041] discloses a example cell phone display interface) that is configured to display a displayed image (See Fig. 4B camera image); an input device that is configured to receive input from a user ([0041] discloses a touch screen display input interaction); and a processor (802, Fig. 8 & [0089] discloses the computer system processor) that is configured to: display, on the display, at a location specified by the user via the input device, a specifying frame (See Fig. 4B) for specifying a partial region in a display image displayed on the display and a color designation mark (420, Fig. 4B & [0041] discloses a tip size of the writing instrument) included in the specifying frame for designating a reference color from colors included in a region within the specifying frame of the display image (See 412, Fig. 4B & [0041] discloses a color palette which can be used when drawing the selected writing instrument), wherein the specifying frame and color designation mark are overlaid with the display image (See 420 overlaid with image frame, Fig. 4B & [0041]);  the specifying frame of the display image, wherein the specifying frame and color designation mark are overlaid with the display image (See 420 overlaid with image frame, Fig. 4B & [0041]); extract an image corresponding to the reference color designated by the color designation mark from a region within the specifying frame of the display image, as a compositing target image (See 418, Fig. 4B & [0041] discloses a done button to store or extract the final image); and generating a composite image in which the compositing target image is composited in a selection image selected by the user via the input device. (See 418, Fig. 4B & [0041] discloses generating a composite image once the done button has been pressed)
As to claim 2, Choi discloses everything as disclosed in claim 1. In addition, Choi discloses a relative positional relationship between the specifying frame and the color designation mark is predetermined. (See Fig. 4B & [0041] wherein color designation mark 420 is is predetermined via user interface (e.g. size for example))
As to claim 3, Choi discloses everything as disclosed in claim 1. In addition, Choi discloses receive a size change instruction for enlarging or reducing the specifying frame, and perform control for changing a size of the specifying frame in accordance with the size change instruction. (Via 418, Fig. 4B & [0041] discloses a tip size adjuster)
As to claim 5, Choi discloses everything as disclosed in claim 1. In addition, Choi discloses wherein a color of the display image in a part on which the color designation mark is overlaid is set as the reference color. (Via 418, Fig. 4B & [0041] discloses color palette 412 for selecting a reference color to be used a 420 tip size for image editing)
As to claim 6, Choi discloses everything as disclosed in claim 5. In addition, Choi discloses wherein the processor is further configured to: display an indicator that has a larger area than the color designation mark and that represents the reference color. (Via 418, Fig. 4B & [0041] discloses a 418 tip size increasing and decreasing selector…examiner submits at its smallest form…412 color palette would be larger by comparison)
As to claim 7, Choi discloses everything as disclosed in claim 1. In addition, Choi discloses wherein the color designation mark (See 418, Fig. 4B & [0041] discloses a done button to store or extract the final image) has a shape surrounding a part of the display image (See Fig. 4B), and the processor is further configured to set a color of the display image surrounded by the color designation mark, as the reference color.
As to claim 8, Choi discloses everything as disclosed in claim 7. In addition, Choi discloses display an indicator that has a larger area than a region of the display image surrounded by the color designation mark and that represents the reference color. (Via 418, Fig. 4B & [0041] discloses a 418 tip size increasing and decreasing selector…examiner submits at its smallest form…412 color palette would be larger by comparison)
As to claim 11, Choi discloses everything as disclosed in claim 1. In addition, Choi discloses
an imaging device that images a subject (See [0029-0031] discloses media content as seen in Fig. 4B can include images videos and audio); and the image processing apparatus according to claim 1, wherein the display displays an image of the subject captured by the imaging device. (See Fig. 4B)
As to claim 12, Choi discloses everything as disclosed in claim 1. In addition, Choi discloses wherein live view display of the display image is performed on the display. (See Fig. 4B)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Publication 2018/0033173) in view of KOBAYASHI et al. (U.S. Publication 2010/0182481)
As to claim 4, Choi discloses everything as disclosed in claim 1 but is silent to a second reception unit that receives a movement instruction for moving a position of the specifying frame, wherein the display control unit performs control for moving the position of the specifying frame in accordance with the movement instruction received by the second reception unit.
However, KOBAYASHI’s [0063] discloses a second reception unit that receives a movement instruction for moving a position of the specifying frame, wherein the display control unit performs control for moving the position of the specifying frame in accordance with the movement instruction received by the second reception unit. ([0063] discloses a time dial is rotated moving the position for images)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Choi’s disclosure to include the above limitations in order to facilitate image ordering (See Abstract, [0009-0023])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Publication 2018/0033173) in view of OHASHI et al. (U.S. Publication 2011/0249863)
As to claim 9, Choi discloses everything as disclosed in claim 1 but is silent to wherein the extraction unit quantifies gradation of an entire image in the specifying frame and extracts an image in which a numerical value of gradation is within a reference color range including a numerical value of gradation to which the reference color corresponds, as the compositing target image.
However, OHASHI discloses wherein the extraction unit quantifies gradation of an entire image in the specifying frame and extracts an image in which a numerical value of gradation is within a reference color range including a numerical value of gradation to which the reference color corresponds, as the compositing target image. (S14-S15, Fig. 3, Abstract, Background, Summary & corresponding disclosure wherein a skin reference color is extracted and adjusted)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Choi’s disclosure to include the above limitations in order to incorporate image expressiveness. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Publication 2018/0033173) in view of OHASHI et al. (U.S. Publication 2011/0249863)
as applied in claim 9, above further in view of Yamana et al. (U.S. Publication 2018/0301171)
As to claim 10, Choi in view of OHASHI discloses everything as disclosed in claim 9 but is silent to a setting unit for allowing the user to set the reference color range.
However, Yamana’s [0133-0146] & Fig. 6 discloses a setting unit for allowing the user to set the reference color range. (See [0145] wherein color range including RGB color setting values are input by user)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Choi in view of OHASHI’s disclosure to include the above limitations in order to limit detection area search criteria to facilitate detection accuracy. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661